236 Ga. 895 (1976)
225 S.E.2d 908
JACKSON
v.
THE STATE.
31008.
Supreme Court of Georgia.
Submitted April 5, 1976.
Decided May 18, 1976.
Archie L. Gleason, for appellant.
Richard E. Allen, District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Staff Assistant Attorney General, for appellee.
UNDERCOFLER, Presiding Justice.
Appellant was convicted of murder and armed robbery. He was sentenced to two terms of life imprisonment to run consecutively. Held:
1. Appellant's incriminating statements made during in-custody interrogation after indictment and before counsel was retained or appointed were admissible. The evidence supports a finding that appellant was properly advised of his rights under Miranda, waived them, and his statements were made freely and voluntarily. Bonus v. State, 232 Ga. 694 (208 SE2d 561) (1974). Messiah v. United States, 377 U.S. 201 (84 SC 1199, 12 LE2d 246) (1964) is not applicable here. That case was decided prior to Miranda and there was no waiver of rights by the defendant. See Pierce v. State, 235 Ga. 237, 238 (219 SE2d 158) (1975).
2. There was no error in admitting the pistol in evidence. Whether it was the pistol used in the killing here was a matter for the jury. West v. State, 232 Ga. 861, 863 (209 SE2d 195) (1974).
3. After a review of the record we have concluded that there was sufficient evidence, independent of the testimony of an accomplice, to connect appellant with the crime charged. "The quantum of testimony and its sufficiency to corroborate the testimony of an accomplice before a jury is a matter addressed entirely to the jury itself." Smith v. State, 236 Ga. 12, 16 (222 SE2d 308) (1976).
Judgment affirmed. All the Justices concur, except Gunter, J., who concurs in the judgment only.